ICJ_077_ArbitrationUNHQAgreement_UNGA_NA_1988-03-09_ORD_01_NA_01_EN.txt. SEPARATE OPINION OF JUDGE SCHWEBEL

While I have voted in favour of the Court’s Order, I voted against one
paragraph of it and feel bound to state my reasons for objecting to it.

After observing that it would not be appropriate, in the circumstances
of the case, for the Court to consider whether or not provisional measures
may be indicated in proceedings on a request for an advisory opinion, the
Order continues:

“Whereas the Court takes note that the General Assembly, at the
meeting at which it adopted resolution 42/229 B requesting an advi-
sory opinion of the Court also adopted resolution 42/229A, by
which it

‘Calls uponthe host country to abide by its treaty obligations un-
der the Agreement and to provide assurance that no action will be
taken that would infringe on the current arrangements for the offi-
cial functions of the Permanent Observer Mission of the Palestine

Liberation Organization to the United Nations in New York.’”

In my view, the inclusion of the foregoing paragraph in the Order is
objectionable for the following reasons.

The Statute of the Court provides that a question upon which the advi-
sory opinion of the Court is asked shall be laid before the Court “by means
of a written request containing an exact statement of the question upon
which an opinion is required. . .” (Art. 65, para. 2). The jurisdiction of the
Court in an advisory proceeding is limited by the bounds of that question.

“A particularly significant application of this principle is seen in
those cases where the advisory opinion is requested on a preliminary
question of procedure. In such cases, the Court has been careful in its
opinion not to prejudice the problem of the merits.” (Shabtai Ro-
senne, The Law and Practice of the International Court, Vol. 2 (1965),
p. 699, citing Interpretation of Article 3, Paragraph 2, of the Treaty of
Lausanne case, P.C.I.J., Series B, No. 12, at p. 18, and Interpretation of
Peace Treaties with Bulgaria, Hungary and Romania, I.C.J. Reports
1950, p. 70.)

In this case, the exact question put to the Court is confined to whether
the United States is under an obligation to enter into arbitration in accord-
ance with section 21 of the Agreement between the United Nations and
the United States regarding the Headquarters of the United Nations. The
question is thus confined to a preliminary question of procedure. The
7 HEADQUARTERS AGREEMENT (SEP. OP. SCHWEBEL)

General Assembly deliberately refrained from asking the Court any ques-
tion treating the underlying question of substance, namely, whether, by
reason of the provisions of the Headquarters Agreement, the Permanent
Observer Mission of the Palestine Liberation Organization to the United
Nations shall be enabled to maintain premises and adequate functional
facilities within the jurisdiction of the United States. That question was
withheld from the Court, with the clear intention that it should be dealt
with exclusively pursuant to section 21 of the Headquarters Agreement,
namely, by an arbitral tribunal empowered to render a final decision. It
should be observed in this connection that section 21 further provides that
the Secretary-General of the United Nations or the United States may ask
the General Assembly to request of the International Court of Justice an
advisory opinion “on any legal question arising in the course of such [arbi-
tral] proceedings ... Thereafter, the arbitral tribunal shall render a final
decision, having regard to the opinion of the Court.” But no such question
has been put to the Court, at any rate as yet. Rather, the question which is
before the Court solely concerns the obligation to enter into arbitration
under section 21 of the Headquarters Agreement.

Nevertheless, the Court has adopted an Order which takes note of and
quotes a paragraph of a General Assembly resolution which is not ad-
dressed to it, which paragraph engages the underlying question of sub-
stance described above. That paragraph, and more explicitly the resolu-
tion which contains it, adopts a position on that question of substance.

In so doing, the Court, in my view, has at once surpassed the bounds of
its jurisdiction and trenched upon the question of substance which has
been withheld from it. Worse still, in the event that arbitration were to take
place between the United Nations and the United States, pursuant to sec-
tion 21, and a question arising in the course of such proceedings were to be
put to the Court, the Court, by quoting the paragraph in question, may
have laid itself open to the charge of prejudging that question.

In defence of the Court, it may be said that the Court, being unable to
indicate provisional measures in this advisory proceeding, took note of
the paragraph at issue in lieu of them. That may be an accurate explana-
tion of the intention of the Court but it cannot be an adequate defence of
its action. The Court’s quotation of the paragraph at issue can have no
injunctive effect; it is in no measure an effective substitute for an indica-
tion of provisional measures. It rather seems to be an expression of the
Court’s concern, an expression which is not juridical in character. For that
reason as well, its inclusion in the Court’s Order is to be regretted.

(Signed) Stephen M. SCHWEBEL.
